Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on January 21, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 13 and 14, it is vague and indefinite what an “nth order wave mode” entails.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mount, II (‘537) or Cheng et al (‘254) in view of Lautzenhiser et al (‘752).
Mount, II discloses a tool (see Fig. 1) for determining material quality of a hydrocarbon wellbore cross section, the hydrocarbon wellbore cross section including one or more tubular elements (16) having filling materials (cement, 18) in between.  The tool includes a body (10), a plurality of moveable assemblies (26, 30) having multiple arms (24, 28) configured to be in contact with an inner wall of a downhole tubular element, where the plurality of the moveable assemblies (see col. 5, lines 11-13) move between a retracted position where the multiple arms of the plurality of the moveable assemblies are within a housing located in the body of the tool (see cutout in Fig. 1) and an extended position where the multiple arms of the plurality of the moveable assemblies are protruding from the housing and are in contact with the inner wall of the downhole tubular element (12).  At least one of the plurality of moveable assemblies includes an acoustic source array (22) that operates in the frequency range of 20 KHz – 
Cheng et al discloses (see Figs. 5 and 6) a tool for determining material quality of a hydrocarbon wellbore cross section, the hydrocarbon wellbore cross section comprising one or more tubular elements having filling materials (cement) in between.  The tool includes a body (600), a plurality of moveable assemblies having multiple arms (604) configured to be in contact with an inner wall of a downhole tubular element, where (see col. 7, lines 34-50) the plurality of the moveable assemblies are configured to move between a retracted position where the multiple arms of the plurality of the moveable assemblies are within a housing located in the body of the tool and an extended position where the multiple arms of the plurality of the moveable assemblies are protruding from the housing and are in contact with the inner wall of the downhole tubular element, where at least one of the plurality of moveable assemblies includes an acoustic source array that operates (see col. 5, lines 44-47) at a frequency greater than 500 kHz and at least one or more of the plurality of moveable assemblies includes an acoustic receiver array comprising one or more radially spaced acoustic broad band receivers
The difference between claim 1 and Mount, II or Cheng et al is the claim specifies acoustic “broad band” source and receiver arrays with a frequency range of 0-100 KHz.  As noted above, Mount, II discloses source and receivers with a frequency range of 20 KHz – 15 MHz and Cheng et al suggest a frequency of greater than 500 KHz.

 Therefore, in view of Lautzenhiser et al, it would have been obvious to one of ordinary skill in the art to modify the cement evaluation tools of either Cheng et al or Mount, II by substituting broad band low frequency acoustic transducers for those of Cheng et al or Mount, II so as to provide less dissipation of the acoustic energy into the backing material.  Claim 1 is so rejected.
Per claims 2, 4, 5, 6, 9, 10, 15 and 16, see Fig. 1 of Mount, II and Figs. 2 and 6 of Cheng et al.
Per claims 3 and 20, see col. 4, lines 65-66 of Mount, II and Fig. 1A of Cheng et al.
Per claim 7, the low frequency of Lautzenhiser et al reads upon the claimed frequency range.
Per claim 8, see Mount, II, col. 5, lines 56-57.
Per claim 11, see Lautzenhiser et al, col. 2, line 64 – col. 3, line 32.
Per claim 18, see the titles of both Mount, II and Cheng et al.
Per claim 19, see formation 20 of Mount, II and formation 120 of Cheng et al.
Per claims 12 and 17, it is obvious to one of ordinary skill in the art that the broad band low frequency waves transmitted by the substituted transducers of Mount, II or Cheng et al would trigger eigenfrequencies in the cement surrounding the tubular `by .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl